Exhibit 10.10

 

[Form of indemnity agreement with non-executive directors of Orient-Express
Hotels Ltd.]

 

ORIENT-EXPRESS HOTELS LTD.

Canon’s Court

22 Victoria Street

Hamilton HM 12, Bermuda

 

 

[date]

 

[Name and address]

 

Dear [name]:

 

In consideration of your service as a director of Orient-Express Hotels Ltd., a
company incorporated in Bermuda (the “Company”), the Company will, to the extent
provided in this letter agreement (this “Agreement”), indemnify you and hold you
harmless from and against any and all “Losses” (as defined below) that you may
incur by reason of your election or service as a director, officer or employee
of the Company or any “Related Entity” (as defined below) or as a duly
authorized agent, fiduciary or representative of the Company or any Related
Entity.

 

1.                Definitions.

 

(a)  “Costs and Expenses” means all reasonable costs and expenses incurred by
you in defending any threatened, pending or completed Proceeding including,
without limitation, legal counsel and expert witness fees and disbursements.

 

(b)  “Losses” means all liabilities, Costs and Expenses, amounts of judgments,
fines, penalties or excise taxes and amounts paid in settlement of or incurred
in defense of or otherwise in connection with any threatened, pending or
completed Proceeding, whether civil, criminal, administrative or investigative,
and whether brought by or in the right of the Company or otherwise, and appeals
in which you may become involved, as a party or otherwise, by reason of acts or
omissions in your capacity as and while serving as a director, officer,
employee, agent, fiduciary or representative of the Company or any Related
Entity.

 

(c)  “Proceeding” means, for the purposes of this Agreement, any threatened,
pending or completed claim, action or proceeding, whether civil, criminal,
administrative or investigative (including an action brought by or in the right
of the Company) in which you may be or may have been involved as a party or
otherwise, by reason of the fact that you are or were a director or officer of
the Company, by reason of any action taken by you or of any inaction on your
part while acting as such director or officer or by reason of the fact that you
are or were serving at the request of the Company as a director, officer,
employee, agent, fiduciary or representative of a Related Entity whether or not
you were serving in such capacity at the time any liability or expense is
incurred for which indemnification or reimbursement can be provided under this
Agreement.

 

(d)  “Related Entity” means any corporation, partnership, joint venture, trust
or other entity or enterprise in which the Company is in any way interested, or
in or as to which you are serving at the Company’s request or on its behalf, as
a director, officer, employee, agent, fiduciary or representative including, but
not limited to, any employee benefit plan or any corporation of which the
Company or any Related Entity is, directly or indirectly, a shareholder or
creditor.

 

2.  Agreement to Serve.  You agree to serve or to continue to serve as a
director of the Company. This Agreement does not create or otherwise establish
any separate right on your part to be or to continue to be a director of the
Company and does not create an employment contract between you and the Company.

 

3.               Indemnification.

 

(a)  Subject to Section 3(f), the Company shall indemnify you and hold you
harmless from and against any and all Losses that you incur in connection with a
Proceeding.

 

(b)  Notwithstanding any other provision of this Agreement other than Section
3(f) to the contrary, the Company shall indemnify you against all Costs and
Expenses with respect to a Proceeding in which judgment is given in your favor,
in which you are acquitted, or in respect of which relief is granted to you by
the Supreme Court of Bermuda under Section 281 of the Companies Act of 1981 (as
it may be amended from time to time, the “Companies Act”).

 

(c)  Without limiting the scope of the indemnity provided under any other
provision of this Agreement, if you have reason to believe that any claim will
or might be made against you in respect of any negligence, default, breach of
duty or breach of trust, you may apply to the Supreme Court of Bermuda for
relief pursuant to Section 281 of the Companies Act and, to the extent that the
Supreme Court of Bermuda relieves you, in whole or in part, of liability in
accordance with Section 281 of the Companies Act, then you shall be indemnified
against any liability incurred by you in defending any proceedings in accordance
with Section 98(2)(b) of the Companies Act.

 

1

--------------------------------------------------------------------------------


 

(d)  The Company’s obligation to indemnify you under this Agreement is in
addition to any other rights to which you may otherwise be entitled by operation
of law, vote of the Company’s shareholders or directors or otherwise and will be
available to you whether or not the claim asserted against you is based upon
matters that occurred before the date of this Agreement.

 

(e)  If you are entitled under this Agreement or otherwise to indemnification by
the Company for some or a portion of the Losses actually and reasonably incurred
by you but not, however, for the total amount thereof, the Company shall
nevertheless indemnify you for the portion of the Losses in respect of which you
are entitled to indemnification.

 

(f)  Anything hereinabove to the contrary notwithstanding, “Losses” shall not
include, and you shall not be entitled to indemnification under this Agreement
on account of (i) Losses in connection with which you are not entitled to
indemnification as a matter of law or public policy; (ii) Losses to the extent
you are indemnified by or on behalf of the Company otherwise than pursuant to
this Agreement, including any Losses for which payment is made to you under an
insurance policy; and (iii) Losses to the extent you are acting in the capacity
of auditor to the Company.  Notwithstanding any other terms of this Agreement to
the contrary, (x) the Company shall not indemnify you against, or exempt you
from, any liability or Losses in respect of your fraud or dishonesty or claims
arising under applicable laws concerning insider trading; (y) the Company’s
obligation to indemnify you against any Losses if you are or were serving at the
request of the Company as a director, officer, employee, agent, fiduciary or
representative of the Company or any Related Entity shall be reduced by any
amount you actually receive as indemnification from such Related Entity; and (z)
except as otherwise provided in Section 3(c), 5 or 6, the Company shall not be
obligated under this Agreement to indemnify you or pay any Costs and Expenses in
connection with any action, suit or proceeding (or any part of any action, suit
or proceeding) initiated by you, including any action, suit or proceeding (or
any part of any action, suit or proceeding) initiated by you against the Company
or its directors, officers, employees or other indemnitees, unless the Board of
Directors of the Company authorized the action, suit or proceeding (or the
relevant part of any action, suit or proceeding) prior to its initiation.

 

4.  Costs and Expenses.  Costs and Expenses shall be paid promptly by the
Company and in any event within 30 days after receipt by the Company of a
statement or statements from you requesting such payment, or, at your request
and if authorized by the Company’s Board of Directors in the specific case,
shall be advanced on your behalf against delivery of invoices therefor (prior to
an ultimate determination as to whether you are entitled to be indemnified by
the Company on account thereof) upon the receipt by the Company of an
undertaking by you or on your behalf to repay such amount if it shall ultimately
be determined that you are not entitled to be indemnified pursuant to this
Agreement; provided, however, that if it shall ultimately be determined by final
non-appealable decision of the Supreme Court of Bermuda or another court of
competent jurisdiction that you are not entitled to be indemnified on account of
any Costs or Expenses for which you have theretofore received payment or
reimbursement, you shall promptly repay such amount to the Company.

 

5.  Determination of Entitlement to Indemnification.  The determination on
behalf of the Company as to whether you are entitled to be indemnified for
Losses hereunder may be made either by (a) a majority vote of directors who are
not parties to such action, suit or proceeding, even though less than a quorum,
(b) by a committee of such directors designated by majority vote of such
directors, even though less than a quorum, (c) if there are no such directors,
or if such directors so direct, by independent legal counsel in a written
opinion, or (d) the shareholders of the Company, as the Company’s Board of
Directors shall determine.  Notwithstanding such determination, the right to
indemnification or advances of Costs and Expenses as provided in this Agreement
shall be enforceable by you in the Supreme Court of Bermuda.  Neither the
failure of the Company (including its Board of Directors or independent legal
counsel) to have made a determination prior to the commencement of such action
that indemnification is proper in the circumstances because you have met the
applicable standard of conduct, nor an actual determination by the Company
(including its Board of Directors or independent legal counsel) that you have
not met such applicable standard of conduct shall be a defense to the action or
create a presumption that you have not met the applicable standard of conduct. 
Costs and Expenses, including counsel fees, reasonably incurred by you in
connection with successfully establishing your right to indemnification, in
whole or in part, in any such action shall also be indemnified by the Company.

 

6.  Attorneys’ Fees and Other Expenses to Enforce Agreement.  In the event that
you are subject to or intervene in any Proceeding in which the validity or
enforcement of this Agreement is at issue or seek an adjudication to enforce
your rights under, or to recover damages for breach of, this Agreement, you, if
you prevail in whole or in part in such action, shall be entitled to recover
from the Company and shall be indemnified by the Company against, any actual
expenses for attorneys’ fees and disbursements reasonably incurred by you,
provided that in bringing such action, you acted in good faith.

 

7.  Notice of Proceedings.  You agree to give prompt written notice to the
Company of any claim with respect to which you seek indemnification, including
the nature of and the facts underlying the claim, and, unless a conflict of
interest shall exist between you and the Company with respect to such claim, you
will permit the Company to assume the defense of such claim with counsel of its
choice. The Company has the right to conduct such defense as it sees fit in its
sole discretion, including the right to compromise or settle any claim against
you without your consent, except that the Company will not consent to entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to you of a
release from all liability with respect to such claim or litigation.  Whether or
not such defense is assumed by the Company, the Company will not be subject to
any liability for any settlement made without its consent.

 

2

--------------------------------------------------------------------------------


 

In no event will the Company be obligated to pay the fees and expenses of more
than one counsel for you and any other directors, officers or employees of the
Company who are indemnified pursuant to similar indemnity agreements with
respect to any claim, unless a conflict of interest shall exist between such
indemnified party and any other of such indemnified parties with respect to such
claim, in which event the Company will be obligated to pay the fees and expenses
of an additional counsel for each indemnified party or group of indemnified
parties with whom a conflict of interest exists.

 

8.  Directors and Officers Liability Insurance.  To the extent that the Company
maintains a policy or policies of insurance providing liability insurance for
directors, officers, employees, agents, fiduciaries or representatives of the
Company or any Related Entity of the Company in their capacities as such, in
respect of acts or omissions occurring while serving in such capacity, you shall
be covered by such policy or policies, in accordance with its or their terms, to
the maximum extent of the coverage available for any other director, officer,
employee, agent, fiduciary or representative of the Company or any Related
Entity under such policy or policies. The Company will use reasonable commercial
efforts to procure and maintain such insurance in the minimum amount of $[  ]
million.

 

9.  Effectiveness.  This Agreement shall be effective as of the date set forth
on the first page hereof and shall apply to your acts or omissions that occurred
prior to such date if you were a director, officer, employee or other agent of
the Company, or were serving at the request of the Company as a director,
officer, employee, agent, fiduciary or representative of a Related Entity at the
time such act or omission occurred.

 

10.  Survival.  The obligation of the Company to indemnify you with respect to
Losses that you may incur by reason of your service as a director, officer,
employee, agent, fiduciary or representative of the Company or a Related Entity,
as provided under this Agreement, shall survive the termination of your service
in such capacities and shall inure to the benefit of your heirs, executors and
administrators.

 

11.  Severability.  If any provision of this Agreement or any indemnification
made under this Agreement shall for any reason be determined by the Supreme
Court of Bermuda or another court of competent jurisdiction to be invalid,
unlawful or unenforceable under current or future laws, such provision shall be
fully severable and, the remaining provisions of this Agreement shall not
otherwise be affected thereby, but shall remain in full force and effect and, to
the fullest extent possible, shall be construed so as to give effect to the
intent manifested by the provision held invalid, illegal or unenforceable.

 

12.  Governing Law; Jurisdiction.  The terms and conditions of this Agreement
and the rights of the parties hereunder shall be governed by and construed in
all respects in accordance with the laws of the Islands of Bermuda. The parties
to this Agreement hereby irrevocably agree that the courts of Bermuda shall have
non-exclusive jurisdiction in respect of any dispute, suit, action, arbitration
or proceedings (“Agreement Proceedings”) that may arise out of or in connection
with this Agreement and waive any objection to Agreement Proceedings in the
courts of Bermuda on the grounds of venue or on the basis that the Agreement
Proceedings have been brought in an inconvenient forum.

 

13.  Amendment.  No amendment, modification, termination or cancellation of this
Agreement shall be effective unless in writing signed by both the Company and
you.

 

14.  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall constitute an original, and all of which taken together
shall constitute one and the same instrument.  Your signature below will
evidence your agreement and acceptance with respect to the foregoing.

 

 

Very truly yours,

 

 

 

ORIENT-EXPRESS HOTELS LTD.

 

 

 

By:

 

 

 

Name:

 

 

Title:

AGREED TO AND ACCEPTED:

 

 

 

 

Name:

 

 

 

3

--------------------------------------------------------------------------------